 1   MICHAEL D. HAIGHT, ESQ.
     Nevada Bar No. 5654
 2   GENEVIEVE ROMAND, ESQ.
     Nevada Bar No. 13235
 3
     HENNESS & HAIGHT
 4   8972 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 5   (702) 862-8200 Telephone
     (702) 862-8204 Facsimile
 6   genevieve@hennessandhaight.com
     Attorneys for Plaintiff
 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    RACHELLE CRUPI, individually, and as                       CASE NO. 2:21-cv-00954-GMN-DJA
      Special Administrator, Personal Representative,
12    and heir to the Estate of ALETHA PORCARO,
      deceased,
13
                              Plaintiff,
14                                                                STIPULATION AND ORDER TO
               vs.
                                                                 EXTEND TIME FOR PLAINTIFF TO
15                                                                 RESPOND TO DEFENDANTS’
      THE HEIGHTS OF SUMMERLIN, LLC, a
      foreign limited liability corporation; SUMMIT                OPPOSITION TO PLAINTIFF’S
16
      CARE, LLC, a foreign limited liability                          MOTION TO REMAND
17    corporation; GENESIS HEALTHCARE, INC., a
      domestic corporation, LATOYA DAVIS,                                  (FIRST REQUEST)
18    individually and as Administrator; ANDREW
19    REESE, individually and as Administrator; DOE
      EMPLOYEES I through X; DOE SERVICE
20    PROVIDERS I through X, DOE GOVERNING
      MEMBERS I through X; ROE GOVERNING
21    BODIES I through X; and DOES XI through
      XX; and ROE CORPORATIONS XI through
22    XX, inclusive,
23
                              Defendants.
24

25
            IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
26
     counsel of record, that the deadline for Plaintiff Rachelle Crupi, individually, and as Special
27
     Administrator, Personal Representative, and heir to the Estate of Aletha Porcaro, deceased, to file its
28

                                                   Page 1 of 2
 1   reply to Defendants’ Opposition to Plaintiff’s Motion to Remand (ECF No. 34, filed on June 28,

 2   2021), currently due July 5, 2021, be extended through July 12, 2021.

 3          This is Plaintiff’s first request for an extension and this stipulation is submitted in good faith

 4   without the purpose of undue delay.

 5    DATED this 2nd day of July, 2021.                   DATED this 2nd day of July, 2021.

 6    HENNESS & HAIGHT                                    MESSNER REEVES LLP
 7
       /s/ Genevieve Romand, Esq. .                       /s/ Courtney Christopher, Esq.
 8                                                        DAVID J. MORTENSEN, ESQ.
      MICHAEL D. HAIGHT, ESQ.
 9    Nevada Bar No. 5654                                 Nevada Bar No. 2547
      GENEVIEVE ROMAND, ESQ.                              COURTNEY CHRISTOPHER, ESQ.
10    Nevada Bar No. 13235                                Nevada Bar No. 12717
      8972 Spanish Ridge Avenue                           DEREK LINFORD, ESQ.
11                                                        Nevada Bar No. 14909
      Las Vegas, Nevada 89148
      Attorneys for Plaintiff                             8945 West Russel Road, Suite 300
12                                                        Las Vegas, Nevada 89148
13                                                        Attorneys for Defendants The Heights of
                                                          Summerlin, LLC, Latoya Davis, Andrew Reese,
14                                                        Summit Care, LLC, and Genesis Healthcare,
                                                          Inc.
15

16

17

18                                         IT IS SO ORDERED nunc pro tunc.
19                                                     6 day of July, 2021.
                                           Dated this ____
20

21
                                           ___________________________
22                                         Gloria M. Navarro, District Judge
23                                         UNITED STATES DISTRICT COURT

24

25

26
27

28

                                                   Page 2 of 2
